Third District Court of Appeal
                               State of Florida

                        Opinion filed December 19, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1794
                         Lower Tribunal No. 14-27483
                             ________________


                          Manuel Chiong-Cortes,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

      Carlos J. Martinez, Public Defender, and Jeffrey Paul DeSousa, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Kayla H. McNab, Assistant
Attorney General, for appellee.


Before EMAS, FERNANDEZ, and LOGUE, JJ.

      LOGUE, J.
      Manuel Chiong-Cortes appeals his conviction of burglary of an unoccupied

conveyance and petit theft as well as his sentence as a habitual offender to eight

years in prison followed by two years of probation. We affirm the conviction

without further comment, but reverse the sentence and remand for resentencing.

      At the end of the sentencing hearing, the trial court stated: “I’ll tell you, Mr.

Chiong-Cortes, I’ve heard a lot of excuses from you and I have seen the pattern of

criminal conduct for close to 30 years. And the one thing I haven’t heard is any

remorse, just excuses.” The trial court later said: “And that is really the biggest

concern here.”

      These comments indicating the trial judge considered Appellant’s lack of

remorse in fashioning the sentence constitute reversible error. As we have

previously explained:

            Although a defendant’s expression of remorse and
            acceptance of responsibility are appropriate factors for
            the court to consider in mitigation of a sentence, a lack of
            remorse, the failure to accept responsibility, or the
            exercise of one’s right to remain silent at sentencing may
            not be considered by the trial court in fashioning the
            appropriate sentence.

Green v. State, 84 So. 3d 1169, 1171 (Fla. 3d DCA 2012). See Mentor v. State, 44

So. 3d 195, 196 (Fla. 3d DCA 2010) (“A review of the sentencing hearing

indicates that the trial judge impermissibly considered Mentor’s protestation of

innocence and lack of remorse.”); A.S. v. State, 667 So. 2d 994, 995-96 (Fla. 3d



                                          2
DCA 1996) (reversing disposition in juvenile case where trial court’s comments

indicated reliance on child’s protestation of innocence).

      Here, even though Chiong-Cortes made an extended presentation to request

mitigation, the trial court did not expressly limit his comments regarding

Appellant’s lack of remorse to its rejection of the request for mitigation. In light of

the trial court’s own statements, we are compelled to conclude that Appellant’s

lack of remorse was one of the factors considered in entering the sentence. See

Soto v. State, 874 So. 2d 1215, 1217 (Fla. 3d DCA 2004).

      Accordingly, we reverse the sentence and remand for a new sentencing

hearing. As we have in the past, in an abundance of caution, we direct the new

sentencing hearing be conducted by a different circuit court judge. T.R. v. State, 26

So. 3d 80, 83 (Fla. 3d DCA 2010). The new judge has the discretion to enter any

legal sentence. See Price v. State, 838 So. 2d 587, 588-89 (Fla. 3d DCA 2003);

State v. Swider, 799 So. 2d 388, 390-91 (Fla. 4th DCA 2001); Palmer v. State, 182

So. 2d 625, 626 (Fla. 4th DCA 1966).

      Conviction affirmed; sentence reversed; case remanded.




                                          3